IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00342-CR
 
Christopher Hidrogo,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 04-02-17,611-CR
 

MEMORANDUM Opinion

 




Christopher Hidrogo has filed a pleading, the
substance of which is to withdraw his notice of appeal.  Attached to the pleading is an affidavit,
personally signed by Hidrogo, affirming that he no longer wishes to pursue his
appeal.  
We have not issued a decision in this
appeal.  The Clerk of this Court has sent
a duplicate copy of the pleading to the trial court clerk.  
The appeal is dismissed.  See
Tex. R. App. P. 42.2(a).
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Before Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and
filed March 16, 2005
Do not publish
[CR25]